Broyles, C. J.
1. “To ascertain whether a particular part of a charge, excepted to as expressing an opinion on the facts, is fairly liable to such exception, the whole charge, written and in the record, may be considered.” Nutzel v. State, 60 Ga. 264. Under this ruling and the facts of the instant case, the single ground of the amendment to the motion for a new trial shows no cause for a reversal of the judgment below.
2. The general grounds of the motion for a new trial are not argued .or referred to in the brief of counsel for the plaintiff in error, and are treated as abandoned.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.